Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6-8, 14 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Erkkila et al. (U.S. Patent Application Publication No. 2016/0219810, as cited PTO-892 11/23/2020) in view of Dorris et al. (U.S. Patent No. 10,011,528, as cited by Applicant).
For claim 1, Erkkila et al. discloses a cellulose fiber medium (as discussed in the [0021]) for growing plants seedlings, consisting essentially of a mixture of water ([0017]: water), cellulose fibers ([0062]: bast fibers), plant seeds ([0064]: seeds), at least one of plant seed nutrients and plant seed biostimulants ([0064]). Erkkila et al. fails to specifically show cellulose filaments, the cellulose filaments being at a consistency of between about 4% and 50% in the mixture. 
 Dorris et al. teaches a cellulose filament medium (Col. 24, lines 52-54) for growing plant seedlings, consisting essentially of: a mixture of water and cellulose filaments (Col. 24, lines 52-54), the cellulose filaments being at a consistency of between about 4% and 50% in the mixture (Col. 24, lines 64-67). It would have been obvious to one having ordinary skill in the art to have modified the medium of Erkkila et al. to include the cellulose filaments as taught by Dorris et al. for the advantage of improving the strength of the medium.

For claim 2, Erkkila et al. as modified by Dorris et al. disclose the cellulose filament medium for growing plant seedlings of claim 1, wherein the cellulose filaments are untreated (Dorris et al. Col. 10, lines 63-65).

For claim 6, Erkkila et al. as modified by Dorris et al. discloses the cellulose filament medium for growing plant seedlings of claim 1, wherein the cellulose filaments have an average aspect ratio from about 200 to about 5000, an average width from about 30 nm to about 500 nm, and an average length of about 200 µm to about 2 mm (Dorris et al. Col. 10, lines 50-59).

For claim 7, Erkkila et al. as modified by Dorris et al. discloses the cellulose filament medium for growing plant seedlings of claim 1, wherein the consistency is between about 14% to 33% (Dorris et al. Col. 24, lines 64-65).
For claim 8, Erkkila et al. as modified by Dorris et al. discloses the cellulose filament medium for growing plant seedlings of claim 1, wherein the consistency is between about 16% to 20% (Dorris et al. Col. 24, lines 64-67).

For claim 14, Erkkila et al. discloses a method of forming a medium (as discussed in the [0021]) for growing plants seedlings, comprising: adding water ([0017]: water) to a mixture including water, cellulose fibers ([0062]: bast fibers), and at least one of plant seed nutrients and plant seed biostimulants ([0064]). Erkkila et al. fails to specifically show cellulose filaments, the cellulose filaments being at a consistency of between about 28% and 35% in the mixture (Col. 4, lines 8-24), to lower the consistency to between about 14% to 27%. 
Dorris et al. teaches a method of forming a medium for growing plant seedlings, comprising: adding water to a mixture of water and cellulose filaments, the cellulose filaments being at a consistency of between about 28% and 35% in the mixture (Col. 4, lines 8-24), to lower the consistency to between about 14% to 27% (Col. 24, lines 64-65). It would have been obvious to one having ordinary skill in the art to have modified the method of Erkkila et al. to include the cellulose filaments as taught by Dorris et al. for the advantage of improving the strength of the medium.

For claim 16, Erkkila et al. as modified by Dorris et al. discloses the method of forming a medium for growing plant seedlings of claim 14, wherein the cellulose filaments have an average aspect ratio from about 200 to about 5000, an average width from about 30 nm to about 500 nm, and an average length of about 200 µm to about 2 mm (Dorris et al. Col. 10, lines 50-59).

For claim 17, Erkkila et al. as modified by Dorris et al. discloses the method of forming a medium for growing plant seedlings of claim 14, wherein to lower the consistency to between about 14% to 27% is to lower the consistency to between about 16% and 20% (Dorris et al. Col. 24, lines 64-65).

Claims 1, 5, 18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Erkkila et al. (U.S. Patent Application Publication No. 2016/0219810, as cited PTO-892 11/23/2020) in view of Ben et al. (U.S. Patent Application Publication No. 2017/0150749 as cited by Applicant).
For claim 1, Erkkila et al. discloses a cellulose fiber medium (as discussed in the [0021]) for growing plants seedlings, consisting essentially of a mixture of water ([0017]: water), cellulose fibers ([0062]: bast fibers), plant seeds ([0064]: seeds), at least one of plant seed nutrients and plant seed biostimulants ([0064]). Erkkila et al. fails to specifically show cellulose filaments, the cellulose filaments being at a consistency of between about 4% and 50% in the mixture. 
Ben et al. teaches es a cellulose filament medium (as discussed in [0092]) for growing plant seedlings, consisting essentially of: a mixture of water and cellulose filaments ([0092]), the cellulose filaments being at a consistency of between about 4% and 50% in the mixture ([0092]: 10%). It would have been obvious to one having ordinary skill in the art to have modified the medium of Erkkila et al. to include the cellulose filaments as taught by Ben et al. for the advantage of improving the strength of the medium.

For claim 5, Erkkila et al. as modified by Ben et al. discloses the cellulose filament medium for growing plant seedlings of claim 1, wherein the cellulose filaments are never-dried cellulose filaments (Ben et al. as discussed in [0081] and [0092]).

For claims 18 and 21, Erkkila et al. discloses a method of growing plants seedlings (as discussed in the [0084]) comprising: implanting plant seeds ([0084]) in a mixture consisting essentially of water ([0017]: water), cellulose fibers ([0062]: bast fibers), and at least one of plant seed nutrients and plant seed biostimulants ([0064]). Erkkila et al. fails to specifically show cellulose filaments, the cellulose filaments being at a consistency of
Ben et al. teaches a method of growing plant seedlings comprising: implanting plant seeds ([0051] “agricultural materials, which comprise,…seeds”) in a mixture of water and cellulose filaments ([0068]: “the agricultural material 5 and the CF or CF-containing cellulose fibers 7 are added to water 8”), the cellulose filaments being at a consistency of between about 14% and 33% in the mixture, wherein the consistency is between 16% to 20% ([0017]: less than 20 wt % of CF). It would have been obvious to one having ordinary skill in the art to have modified the method of Erkkila et al. to include the cellulose filaments as taught by Ben et al. for the advantage of improving the strength of the medium.


Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Erkkila et al. in view of Dorris et al., as applied to claims 1, 2, 6-8, 14 and 16-17 above, and further in view of Hua et al. (U.S. Patent No. 9,856,607, as cited by Applicant).
For claim 3, Dorris et al. discloses the selection of cellulose fibers, other than Northern Bleached Softwood Kraft, from which cellulose filaments are obtained may be made by a person skilled in the art, but fails to specifically disclose wherein the cellulose filaments are unbleached. However, Hua et al. teaches a cellulose filament medium comprising: unbleached cellulose filaments (as discussed in Table 6, Col. 14, lines 31-33). It would have been obvious to one having ordinary skill in the art to have modified the medium of Dorris et al. to include the unbleached cellulose filaments as taught by Hua et al. for the advantage of retaining a high viscosity to improve the strength properties of a paper product produced by the medium.

For claim 15, Dorris et al. discloses the selection of cellulose fibers, other than Northern Bleached Softwood Kraft, from which cellulose filaments are obtained may be made by a person skilled in the art, but fails to specifically disclose wherein the cellulose filaments are unbleached. However, Hua et al. teaches a cellulose filament medium comprising: unbleached cellulose filaments (as discussed in Table 6, Col. 14, lines 31-33). It would have been obvious to one having ordinary skill in the art to have modified the medium of Dorris et al. to include the unbleached cellulose filaments as taught by Hua et al. for the advantage of retaining a high viscosity to improve the strength properties of a paper product produced by the medium.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Erkkila et al. in view of Ben et al., as applied to claims 1, 5, 18 and 21 above, and further in view of Hua et al. (U.S. Patent No. 9,856,607, as cited by Applicant).
For claim 19, Erkkila et al. as modified by Ben et al. discloses the invention substantially as claimed, but fails to specifically disclose wherein the cellulose filaments are unbleached. However, Hua et al. teaches a method of providing a cellulose filament mixture comprising: unbleached cellulose filaments (as discussed in Table 6, Col. 14, lines 31-33). It would have been obvious to one having ordinary skill in the art to have modified the mixture of Erkkila et al. and Ben et al. to include the unbleached cellulose filaments as taught by Hua et al. for the advantage of retaining a high viscosity to improve the strength properties of a paper product produced by the medium.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Erkkila et al. in view of Ben et al., as applied to claims 1, 5, 18 and 21 above, and further in view of Dorris et al. (U.S. Patent No. 10,011,528, as cited by Applicant).
For claim 20, Erkkila et al. as modified by Ben et al. discloses the invention substantially as claimed, but fails to specifically show the method wherein the cellulose filaments have an average aspect ratio from about 200 to about 5000, an average width from about 30 nm to about 500 nm, and an average length of about 200 pm to about 2 mm. However, Dorris et al. teaches a method of forming a cellulose filament mixture for growing plant seedlings, comprising: cellulose filaments, wherein the cellulose filaments have an average aspect ratio from about 200 to about 5000, an average width from about 30 nm to about 500 nm, and an average length of about 200 µm to about 2 mm (Col. 10, lines 50-59). It would have been obvious to one having ordinary skill in the art to have modified the composition of Erkkila et al. and Ben et al. to include the cellulose filaments having the dimensions as taught by Dorris et al. for the advantage of maximizing the water retaining properties of the mixture.

Response to Arguments
Applicant's arguments filed 7/18/2022 have been fully considered but they are not persuasive. 
Applicant argues, with regard to claim 1, “Applicant respectfully submits that a person of skill in the art would not likely want to combine the two references as the Examiner suggests. Indeed, Erkkila teaches a highly porous growing medium. Conversely, Dorris teaches densifying and strengthening a mixture of water and cellulose filaments to obtain a less porous growing medium.” 
The Examiner respectfully disagrees with Applicant assertion. The reference to Dorris in in Col. 47, lines 9-11, the strength of the product is increased with cellulose filament concentration. Dorris makes clear, in Col. 37, lines 29-35, Col. 48, lines 54-57 and Col. 49, lines 6-13, inclusion of cellulose filaments provides a high strength, lightweight and low density product when the cellulose filament reinforced core comprises a honeycomb or corrugated structure. The voids of the honeycomb or corrugate core made of cellulose filaments provide increased flexure strength and a porosity greater than prior art products that otherwise would have its voids filled with air or foam, which significantly weakens the product. As stated in Col. 3, lines 3-24, prior attempts at producing lightweight products by inserting air bubbles or adding foam, have increased the core density of the product, and thus overall weight and overall production costs. 
Thus, one having ordinary skill in the art before the effective filing date of the claimed invention would look to modifying the bast fibers of Erkkila et al. to include the cellulose filaments of Dorris et al. for the multiple advantages of providing a durable growth substrate strong enough to withstand environmental elements, the weight of the plant growing within the medium, as well as maintaining a highly porous medium to facilitate optimal growing conditions.
Applicant further argues, “The person skilled in art, at the moment of invention, would have found counterintuitive to use cellulose filaments in a growth medium, because cellulose filaments typically have a strong and dense structure, which is not favourable for plant growth. However, it has been shown that using cellulose filaments in a growth medium creates a 3-dimensional network favourable for growing roots and also to retain water. Therefore, it has been shown that adding cellulose filaments does not merely improve the strength of the growth medium, but also improves various other aspects thereof. 
Erkkila uses a mixture composed of Sphagnum, which is completely different from the claimed invention, and combines the mixture with a foaming agent to obtain a highly porous structure. One would not have added cellulose filament to the mixture of Erkkila, because the foaming agent already created the structure needed to promote plant growth. Sphagnum does not require strengthening. There would be no incentive for a person skilled in the art to look to cellulose fibers for added strength or increased consistency. The combination of the references is106080.00158/117549297.1 not compatible to arrive at the present invention. When pursuing an unlikely combination, elements of Erkkila would have to be dropped and other elements of Dorris would have to be added. These are the hallmarks of hindsight reconstruction. 
Therefore, it is unreasonable to assume that the person skilled in the art would achieve the claimed technology using the combined teachings of Erkkila and Dorris. Note also that the claims use the transitional phrase "consisting essentially of'. The transitional phrase "consisting essentially of" limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention. In re Herz, 537 F.2d 549, 551-52, 190 USPQ 461, 463 (CCPA 1976) (emphasis in original). See MPEP 2111.03 III. It is submitted that combining Erkkila and Dorris would materially affect the basic and novel characteristics of the claimed invention.”
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
The Examiner maintains that the reference to Erkkila et al. discloses a highly porous, solid renewable growing medium structure including natural fibers. As stated above, the reference to Dorris teaches the inclusion of cellulose filaments which is a naturally abundant biomaterial that provides a porous environment, adds flexural strength and is light weight. Thus, one having ordinary skill in the art before the effective filing date of the claimed invention would look to modifying the bast fibers of Erkkila et al. to include the cellulose filaments of Dorris et al. for the multiple advantages of providing a durable growth substrate strong enough to withstand environmental elements, the weight of the plant growing within the medium, as well as maintaining a highly porous medium to facilitate optimal growing conditions.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE A CLERKLEY whose telephone number is (571)270-7611. The examiner can normally be reached 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIELLE A CLERKLEY/Examiner, Art Unit 3643                                                                                                                                                                                                        
/PETER M POON/Supervisory Patent Examiner, Art Unit 3643